'rpETd was an action to recover monies opon a race. The ar-tides were executed the 21st of April, 1802. They speci-fied the terms of the race, and the money betted, S500; and the following points were now decided'! — First; although there was no obligation distinct from the articles, yet the articles detailing all that could have been set forth in an obligation and articles, it was equivalent -to the bond required by the act of 1800, ch. 21, which is in the following words : “ No money c‘ shall be recovered at law by means of any bet or wager on horse race, except a written obligation is produced On the trial, “ containing the‘sum so betted or laid on such horse race, sign- “ ed, sealed and attested by at least one witness.” Secondly ; .the written contract cannot he varied or altered by parol testimony — but such testimony is admissible to prove the effect of the written contract, namely, that the plaintiff having run his horse on the day and place appointed, and the defendant having failed to appear and run hi3 horse, that the plaintiff was thereby entitled to half the sum betted. The rules of racing were provable before the act, to shew that by such contract, the defendant under such circumstances, was liable to pay half, and so they are yet. Farol evidence was received and proved that such was the rule of racing, and there was a verdict for half the sum ; otherwise, said the witness, would it have been, had there been a clause that the parties were to play or pay.